Citation Nr: 1031984	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  03-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as chronic bladder infection, the result of 
prostate cancer.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

N. Lee Preston, Attorney at Law


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1961 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2005, March 2007, March 2009, and March 2010, the Board 
remanded these claims for additional development.  That 
development having been completed, the claims are now ready for 
appellate review.


FINDINGS OF FACT

1.  A genitourinary disability, claimed as chronic bladder 
infection, the result of prostate cancer, is not causally or 
etiologically related to service.  

2.  Left ear hearing loss was demonstrated during service.

3.  Right ear hearing loss is not causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for a genitourinary disability, claimed as 
chronic bladder infection, the result of prostate cancer, is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Service connection for left ear hearing loss is established.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

3.  Service connection for right ear hearing loss is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge 


on the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in January 2002 and July 2005 that 
fully addressed the entire notice element.  The letters informed 
him of what evidence was required to substantiate his claim and 
of his and the VA's respective duties for obtaining evidence.  
The claim was subsequently adjudicated in a May 2010 Supplemental 
Statement of the Case (SSOC).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

Although notice on the issues of establishing a disability rating 
and effective date of award has not been provided to the Veteran, 
in light of the Board's decision to deny the claim, there has 
been no prejudice to the Veteran as a result of this omission.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent treatment records, 
as well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.



In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained VA outpatient 
treatment records, service treatment records, and private medical 
records.  The Veteran has been scheduled for VA examinations on 
multiple occasions and has not attended any of the scheduled 
examinations.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 190, 
193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  

The Veteran has provided reasons for his failure to report for 
the scheduled VA examinations.  These include a statement that he 
worried about his health and that undergoing a VA examination 
would make it worse.  See November 2009 Report of General 
Information.  The RO has made substantial efforts to contact the 
Veteran and to set up multiple appointments for examinations 
(evidenced by a report of contact dated October 2009), which the 
Board has ordered in multiple remands.  It appears that further 
scheduling of appointments for the Veteran are futile based upon 
his statements and his non-compliance with many scheduled VA 
examinations.  His belief that further examination by VA will 
make his condition worse is non-specific and beyond his expertise 
as a non-medically trained person.  It is also disingenuous as it 
assumes that VA medical providers are not qualified to perform 
such examinations without harm to the patient.  This statement is 
rejected by the Board as good cause for his failure to report.  
Good cause for the failure to report for a VA examination is 
defined in 38 C.F.R. § 3.655(a), and includes examples like the 
illness or hospitalization of the claimant, death of an immediate 


family member, or the like.  No such proof has been provided by 
the Veteran.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.  

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
II.  Entitlement to Service Connection for a Genitourinary 
Disorder, Claimed as Chronic Bladder Infection, the Result of 
Prostate Cancer

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding 


any issue material to the determination of matter, the benefit of 
the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is one of the diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran is seeking entitlement to service connection for a 
genitourinary disorder, claimed as a chronic bladder infection, 
the result of prostate cancer.

Service treatment records were reviewed.  The Veteran's 
enlistment examination was not of record; however, no subsequent 
examinations noted any genitourinary disorders or prostate 
cancer.  In February 1969, the Veteran was diagnosed with 
epididymitis.  The Veteran's September 1976 discharge examination 
did not note any genitourinary abnormalities.

Post-service private treatment records indicate a computed 
tomography (CT) of the kidneys taken in December 1999 
demonstrated a cyst in the posterior right kidney and a soft 
tissue mass in the bladder, which was believed to represent an 
enlarged prostate.  Records also indicate that in February 2000, 
the Veteran had hematuria, an abnormal prostate and elevated 
prostate-specific antigen (PSA).  He underwent a cystoscopy and a 
transrectal biopsy of the prostate.  The biopsy showed benign 
prostatic parenchyma and focal acute and chronic inflammation.  

VA outpatient records indicate the Veteran has sought treatment 
on multiple occasions for pain in his bladder area, hematuria, 
and dysuria.  In March 2002, he 


was diagnosed with a urinary obstruction and in May 2002, he was 
diagnosed with epididymal orchitis.

The Veteran was scheduled for multiple VA examinations but did 
not attend any.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

As such, the Board finds that entitlement to service connection 
for a genitourinary disorder is not warranted.  There is no 
medical evidence that the Veteran suffered from prostate cancer 
so he is not entitled to the presumptions based on herbicide 
exposure.  Additionally, there is no medical evidence of record 
that indicates the Veteran's currently diagnosed genitourinary 
disorders are related to his time in service.  

The Board notes that the Veteran asserts his genitourinary 
disorder is a result of prostate cancer due to service.  However, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).

Here, the Board finds that a diagnosis of a genitourinary 
disorder due to prostate cancer is a determination that is 
medical in nature and not capable of lay observation.  

In sum, the Board acknowledges the Veteran has a current 
disability.  However, because of the absence of medical evidence 
of a nexus between his current disorder and active duty and the 
amount of time that elapsed since military service without 
treatment, the Board finds that the evidence is against a grant 
of service connection.

III.  Entitlement to Service Connection for Hearing Loss

Under C.F.R. § 3.385, medical evidence of current hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Personnel records indicate the Veteran's 
primary specialty was helicopter repair and his secondary 
specialty was flight operations coordinator.  As such, exposure 
to noise is conceded.

Service treatment records indicate that in December 1965 and 
March 1968 the Veteran's hearing tests revealed normal hearing.  
In August 1972, the Veteran's hearing test demonstrated left ear 
hearing loss, as defined by 38 C.F.R. § 3.385.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
10
10
LEFT
25
25
30
40
30

The Veteran asserts that he currently has bilateral hearing loss.  
There is no current medical evidence to support this assertion.  
However, lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has clarified 
that lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The Board finds that the Veteran is competent to identify hearing 
loss.  As the Veteran demonstrated left ear hearing loss in 
service and currently asserts he suffers from hearing loss, the 
Board finds that service connection is warranted for hearing loss 
in the left ear.  Regarding the right ear, however, the Board 
finds that although 


the Veteran is capable establishing a current condition of 
hearing loss, there is no evidence that he suffered from right 
ear hearing loss during service.  In fact, medical evidence 
demonstrated that he had normal right ear hearing throughout 
service.

In conclusion, since the Veteran demonstrated left ear hearing 
loss during service and he currently has left ear hearing loss, 
service connection is established.  As the medical evidence 
demonstrated normal right ear hearing ability during service, 
entitlement to service connection for right ear hearing loss is 
denied.


ORDER

Service connection for a genitourinary disorder, claimed as 
chronic bladder infection, the result of prostate cancer, is 
denied.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


